DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, and 8-10 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call by attorney Manita Rawat (Registration No. 61944) on October 27, 2021.
Listing of Claims:
1.	(Currently Amended) A system comprising:
a database, the database associated with a messaging service operated by a social networking platform;
a processor;
a network firewall; and
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations on a first side of the network firewall comprising:

each mobile phone number in the table is associated with an account ID, and
the account ID is associated with a respective account for a respective customer, resulting in a plurality of accounts; and
receiving, from a mobile device associated with the mobile phone number, a request via the messaging service to perform a financial transaction on a remotely located money services device, the request via the messaging service purporting to be from a user claiming to have an account in the plurality of accounts,
the money services device being a remotely located kiosk connected to a first network on a second side of the network firewall, and
the request containing a unique checkout ID previously displayed by the money services device;
retrieving, from a plurality of media sources, publicly available information about an owner of an account associated with the mobile phone number of the mobile device, resulting in multi-sourced user information;
generating, challenge questions regarding a mother's maiden name of an owner of the account based on (1) information in the account, and (2) the multi-sourced user information;
transmitting the challenge questions to the money services device;
receiving, from the money services device, responses to the challenge questions; and
logging the user into the account when the responses are verified.



3.	(Previously Presented) The system of claim 1, the non-transitory computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
registering the money services device by associating the money services device with a unique identifier; and
storing a location of the money services device and the unique identifier stored in the database.

4.	(Previously Presented) The system of claim 3, the non-transitory computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
when the retrieving, from a plurality of media sources, the publicly available information about the owner of the account reveals no account exists, presenting a registration option to the user.

5.	(Previously Presented) The system of claim 1, the non-transitory computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations comprising:


6.	(Currently Amended) A method, comprising: 
presenting a number of available services to a customer via a kiosk, the kiosk being connected to a first network having a firewall;
receiving, at the kiosk from a mobile device associated with the customer via a messaging service operated by a social networking platform, a selection of a financial transaction on the kiosk from the number of available services;
assigning a unique checkout ID to the financial transaction;
displaying, at the kiosk, in association with the selection, the unique checkout ID and a destination service;
receiving, at the destination service from the mobile device of the customer, a request via the messaging service to authorize the financial transaction, the request comprising the unique checkout ID, the destination service being connected to a second network on an opposite side of the firewall as the first network;
obtaining, by the destination service, a phone number of the mobile device from the request; 
receiving at a profile management service from the destination service, the phone number of the mobile device, the profile management service being part of the first network; 

generating, by the profile management service, challenge questions based on (1) information in the account, and (2) the multi-sourced publicly known user information; and
transmitting the challenge questions to the kiosk from by the profile management service;
displaying 
receiving, from the mobile device, a response to the challenge questions at the kiosk; and
logging the customer in with their account ID when the response is verified.

7.	(Canceled).

8.	(Previously Presented) The method of claim 6, further comprising: 
calling a registration webservice from the kiosk; and
receiving, from the registration webservice, the unique checkout ID.

9.	(Previously Presented) The method of claim 8, further comprising
when the retrieving, by the profile management service, from the plurality of sources, the publicly available information about the owner of the account reveals no account exists, presenting a registration option to the customer.

10.	(Previously Presented) The method of claim 6, further comprising storing the mobile phone number in a table, with the account associated with each mobile phone number in the table.

REASONS FOR ALLOWANCE
Claim(s) 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. No known reference, alone or in combination, would provide the invention of claims 1 and 6.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide, while varying in scope, the system and method of claim 1 and 6, respectively which, in part, recite:
a database, the database associated with a messaging service operated by a social networking platform;
a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations on a first side of the network firewall comprising:
storing mobile phone numbers for customers in a table in the database, wherein:
each mobile phone number in the table is associated with an account ID, and
the account ID is associated with a respective account for a respective customer, resulting in a plurality of accounts; and
receiving, from a mobile device associated with the mobile phone number, a request via the messaging service to perform a financial transaction on a remotely located money services device, the request via the messaging service purporting to be from a user claiming to have an account in the plurality of accounts,
the money services device being a remotely located kiosk connected to a first network on a second side of the network firewall, and
the request containing a unique checkout ID previously displayed by the money services device;

generating, challenge questions regarding a mother's maiden name of the owner of the account based on (1) information in the account, and (2) the multi-sourced user information;
transmitting the challenge questions to the money services device;
receiving, from the money services device, responses to the challenge questions; and
logging the user into the account when the responses are verified.

The closest art of record, US Patent Application Publication 20150106216 to Kenderov, et al., discloses “Computerized methods, systems and computer program products for determining how an identity of a consumer can be verified during a transaction involving the consumer and a merchant. Embodiments access and analyze data of an account the consumer has with an online social network to derive a challenge question response options. The social-network based challenge question and response options are presented to the consumer, and the consumer's selection of certain response options is used to confirm that the consumer is the person named on a credit card or other payment instrument or that other identification or verification information should be requested by the merchant before completing the transaction.”
The closest art of record, US Patent Application Publication 20180107992 to Al-Bedaiwi, discloses “computer-implemented method for processing payment requests via social media. Including receiving a payment request initiated by a payer via a social media network, including payer information associated with the payer and payee information associated with a payee. The method includes determining that the payer information is valid, generating an intent-to-pay notice associated with the payment request, and transmitting the intent-to-pay notice to a payee server associated with the payee based on the payee information. The method includes receiving a payment information request from the payee server. The payment information request includes information associated with the intent-to-pay notice. The method includes, in response to the payment information request, transmitting 
The closest art of record, US Patent Application Publication 20120216260 to Crawford, et al., discloses “Systems, apparatus, methods and articles of manufacture provide for controlling access to one or more enterprise resources, including one or more functions of an enterprise device, or other computing device, based on information about one or more activities of a user. Some embodiments provide for determining an intuitive challenge question having a corresponding response, such as an intuitive password.”
The closest art of record, Non-patent literature Secured Authentication using Challenge-Response and Quick-Response Code for Android Mobiles to Guru, et al., discloses “The identity provider has the user information, and it is going to authenticate the user. But in this, the websites should trust each other [2]. Google, Yahoo etc. are some of the identity providers [3]. Using Open ID you can log on to the other websites and these websites are called as relying party. Facebook, MySpace are some of the relying parties [3]. As the data is hidden inside the QR code, the data cannot be seen directly by the user. For the reading the data present in the QR code, QR code scanner software is required in the mobile. Human being cannot understand the QR code directly. An authentication method is proposed using two- factor authentication: mobile as one token and the challenge response method using quick response code.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even through the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, the claims are directed to a method, and system for logging a person into a kiosk by allowing the user to 
Further, as an ordered combination, the claims are also not well-understood, routine or conventional. For the reasons stated above, claims 1, 3-6, and 8-10 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694




/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694